Citation Nr: 1642468	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for disability of the peripheral nerves of the left upper extremity, claimed as backpackers' palsy or left brachial plexus injury, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran had active service from December 1989 to June 1990 and from January 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In March 2013, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.

In April 2014, the Board reopened and remanded the claim for service connection for backpackers' palsy of the left upper extremity.


FINDING OF FACT

The Veteran does not currently have backpackers' palsy (left brachial plexus injury); current peripheral nerve disability of the left upper extremity due to carpal tunnel syndrome (CTS) and ulnar neuropathy is not attributable to service.


CONCLUSION OF LAW

Peripheral nerve disability of the left upper extremity was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a September 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service medical records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran's service medical records show treatment for backpackers' palsy in 1990.  On February 7, 1990, the Veteran complained of numbness and loss of strength in the left arm and numbness in the left hand for the past five days.  He was diagnosed with brachial compression syndrome (backpackers' palsy). On February 12, 1990, it was noted that he was improving and the condition was diagnosed as a brachial plexus injury.  On February 16, 1990, improvement was indicated.  The separation examination did not find any residuals.  On January 22, 1991, on the first day of the following period of active service, the Veteran reported injuring the left shoulder five days earlier and complained of pain and limitation of motion.  The injury was described as fairly severe, possibly warranting months of rest, and he was referred to an orthopedist.  He had a left shoulder dislocation.  On May 31, 1991, it was noted that during service, the Veteran had a left brachial plexus injury and a left shoulder dislocation.  Both of those problems had resolved.  The Veteran also certified that his medical status had not changed from when he entered service.

After service, VA records show that the Veteran complained of pain and numbness of the upper extremities in May 2006.  The Veteran stated that he experienced similar symptoms in 1989 during boot camp and was diagnosed with backpackers' palsy.  A June 2006 magnetic resonance imaging (MRI) found degenerative disc disease of the cervical spine.  Thereafter, nerve testing found that the Veteran had carpal tunnel syndrome (CTS).  In May 2007, the Veteran underwent CTS release surgery.  In June 2008, it was noted that the Veteran had neck pain which radiated down to the left shoulder and upper extremity.

At a January 2013 VA examination, the examiner noted that the Veteran was treated for a brachial plexus injury in service, but that the injury was noted as resolved in a 1991 record.  The examiner noted that there was no evidence of a brachial plexus injury in 2007 when an electromyography (EMG) was performed or in 2008 when the Veteran was seen in the pain clinic.  The examiner noted that the Veteran had been in a motor vehicle accident in 2009 at which time he complained of bilateral upper extremity numbness.  The examiner noted that the Veteran was seen for new complaints of left arm numbness in November 2012 at which time an MRI showed degenerative disc disease of the cervical spine which could explain the symptoms.  The examiner stated that the natural history of a brachial plexus injury is gradual resolution which was documented in 1991.  The examiner added that the Veteran had other medical conditions that could explain his current symptoms, such as degenerative disc disease of the cervical spine and CTS.  The examiner opined that the Veteran's current peripheral nerve symptoms were not caused by the resolved brachial plexus injury that he experienced during service.

Thereafter, statements were received from the Veteran's parents in which they indicated that the Veteran had expressed that he had pain and numbness in his left upper extremity since service.  

At an April 2015 VA examination, the Veteran reported to the examiner that he had experienced left upper extremity numbness and tingling in the left hand and forearm since boot camp in the 1990s.  His symptoms were variable in intensity.  There was no significant pain noted in the left upper extremity in association with the numbness, at least not recently.  There was no cramping or burning associated with the left upper extremity numbness.  He reported left upper extremity weakness that could be manifested by trouble with fine motor control or picking things up.  He stated that he was diagnosed with "backpackers' palsy" when that first began.  His symptoms increased with driving, but were not necessarily worse at night.  Nerve conduction and EMG testing found mild left-sided CTS and mild left ulnar neuropathy at the elbow.  The examiner indicated that the Veteran had three diagnoses:  CTS; left backpackers' palsy which had resolved; and cervical degenerative disc disease with radiculopathy involving the left upper extremity.  The examiner indicated that the nerve conduction studies showed evidence for mild left CTS manifested by a prolonged motor latency and excessive latency difference between the median and ulnar motor studies.  There was not any EMG evidence for denervation seen in the median innervated APB muscle. There was also nerve conduction study evidence for slowing of the ulnar conduction speed coming around the elbow consistent with mild ulnar compression at the elbow.  The normal F waves and EMG survey of the left upper extremity does not show any brachial plexus dysfunction.  EMG survey of the left upper extremity showed no EMG evidence of radiculopathy. 

The examiner indicated that the Veteran had a history of left upper extremity paresthesia secondary to backpackers' palsy and CTS.  The examiner acknowledged that while it was understandable that the Veteran and his parents would assign the current left upper extremity paresthesia to the initial cause (backpackers' palsy), but the current objective evidence from the nerve conduction and EMG studies indicated that the present symptoms were secondary to mild left CTS and ulnar neuropathy.  There was no objective evidence of backpackers' palsy which was long resolved.

Thus, in sum, the Veteran had a diagnosis of backpackers' palsy during his first period of service from December 1989 to June 1990, but the separation examination had normal findings.  The Veteran subsequently entered service again in January 1991.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153 (West 2014).  If that burden is met, then the Veteran is not entitled to service connection.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398 (1995).  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption under 38 U.S.C.A. § 1111.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2014);  Wagner v. Principi, 370 F.3d 1089 (2004).  

The presumption of soundness applies only when the Veteran has been examined, accepted, and enrolled for service and where that examination revealed no defects, infirmities, or disorders.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

In this case, when the Veteran entered his second period of active service in January 1991, he was not provided an entrance examination.  Rather, it was noted that he had been examined within the past 60 months and there were no significant changes.  Thus, there was no examination revealing no "defects, infirmities, or disorders."  Therefore, the presumption of soundness does not attach to that period of service.  Nonetheless, there is no documentation of treatment or diagnosis of left brachial plexus injury during that period.  In fact, it was noted to be resolved in a May 1991 record.  

Therefore, the service medical records show that the left brachial plexus injury which was diagnosed during the first period of service resolved after the initial diagnosis and prior to separation as the separation examination found normal findings.  Thus, left brachial plexus injury residuals were not shown when the Veteran separated from service in June 1990, , nor was left brachial plexus injury treated or diagnosed during subsequent service from January 1991 to June 1991.  Rather, it was only noted in May 1991 that the initial diagnosis had resolved.  Therefore, the Board finds that the Veteran did not have any residuals of left brachial plexus injury when the Veteran entered the second period of service nor was he treated for left brachial plexus injury during that period of service.  Moreover, the separation examination from the first period of service had normal findings and the medical records from the second period of service only show that the left backpackers' palsy (left brachial plexus injury) had resolved.  The Veteran and representative have not provided an adequate explanation for the presence of normal findings.  There is not just a lack of evidence.  Rather, there is evidence showing normal findings.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  The absence of symptoms on separation and thereafter interrupts continuous symptoms and is inconsistent with any report of ongoing medical problems with the left upper extremity from the claimed time of inception during service.  38 C.F.R. § 3.303(b) (2015).  In this case, the clinical records do not show the claimed ongoing nature of residuals of any inservice injury after it occurred.  Moreover, the current examination found that the left backpackers' palsy or left brachial plexus injury remains resolved.

There are medical opinions of record regarding whether any current left upper extremity neurological disability is related to the inservice diagnosis of inservice brachial compression syndrome/backpackers' palsy.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  Evans v. West, 12 Vet. App. 22 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In determining the weight assigned to evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Black v. Brown, 10 Vet. App. 279 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In this case, both examination reports determined that there is no etiological relationship between current left upper extremity neurological disability and service, including to the inservice diagnosis of backpackers' palsy or left brachial plexus injury during the first period of service.  The most recent April 2015 medical examination report is more thorough and is therefore more probative.  The examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also gave a reasoned analysis.  The Board therefore attaches significant probative value to that opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board notes that the most probative evidence establishes that the Veteran's prior inservice diagnosis of left backpackers' palsy/left brachial plexus injury resolved and that diagnosis was not supported by current examination including EMG and nerve conduction studies.  Rather, the current neurological disabilities were due to unrelated and separately diagnosed diseases, CTS and ulnar neuropathy.  Further, although the Veteran alternatively claimed that his left upper extremity neurological disability was secondary to cervical disc disease, the Board notes that service connection has been denied for a cervical spine disability.  Therefore, secondary service connection cannot be established as the claimed primary disability is not service-connected.  38 C.F.R. § 3.310 (2015).

The VA examiner acknowledged that the Veteran and his parents indicated that the Veteran's pain and numbness symptoms had continued since service, while the examiner opined that the inservice injury had resolved.  As lay persons in the field of medicine, the Veteran and his parents do not have the training or expertise to provide an opinion which is more competent or probative than the VA examiner's opinion on that issue, as that is a medical determination that is too complex to be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the opinions of the Veteran and his parents are outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against a relationship to service.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The most probative evidence establishes there is no present diagnosis of left backpackers' palsy/left brachial plexus injury.  That disability is shown by the preponderance of the evidence resolved during the first period of service, many years ago.  Absent a current diagnosis, service connection is not warranted for those claimed disabilities.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Further, the most probative evidence attributes current diagnoses to other causes which began years after service and unrelated to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).








ORDER

Entitlement to service connection for disability of the peripheral nerves of the left upper extremity, claimed as backpackers' palsy or left brachial plexus injury, to include as secondary to a cervical spine disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


